Citation Nr: 0305551	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease (COPD) with etiology other than 
asbestosis.

(The issues of entitlement to service connection for a low 
back disorder, a left knee disorder and bilateral scalenus 
anticus syndrome will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from March 1988 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 1999, the Board remanded this case to the RO for 
further development.  In a September 1999 rating decision, 
the RO granted service connection for a right knee disorder 
and denied entitlement to service connection for flat feet 
and a left calcaneal spur.

In a May 2001 decision, the Board remanded this case to the 
RO for further development.  As noted in that decision, the 
veteran failed to file a timely appeal to the denial of 
entitlement to service connection for flat feet and a left 
calcaneal spur and, therefore, these issues are not on 
appeal.  Additional development having been performed, this 
case is now before the Board for further appellate 
consideration.

Except for the issue of entitlement to service connection for 
bronchitis and COPD, the remaining issues are the subject of 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  After completion of development, the 
Board will give notice of the development as required by Rule 
of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  Following 
notice of development and review of a response to that 
notice, the Board will prepare a separate decision addressing 
the issues of entitlement to service connection for a low 
back disorder, a left knee disorder and bilateral scalenus 
anticus syndrome.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  There is no competent medical evidence linking claimed 
bronchitis or COPD to active-duty service.


CONCLUSION OF LAW

Claimed bronchitis or COPD was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §  3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the tendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, the VCAA also modified the 
circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise the claimant of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on the 
claim.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claim 
addressed in this decision have been properly developed as 
service, Martin Army Hospital medical records, non-VA medical 
records, various statements from the veteran and his 
representative, and VA examination reports dated in January 
1996, April 1999, and August 2002 have been associated with 
the file.

With regard to the RO's compliance with the March 1999 and 
May 2001 Board remand instructions, in April 1999, the 
veteran was afforded a pulmonary examination and pulmonary 
function tests (PFTs) to determine the nature, cause, and 
etiology of any bronchitis or CODP that the veteran might 
have.  The PFTs showed minimal diffusion defect - pulmonary 
vascular, but did not reveal the presence of bronchitis or 
COPD.  The Board notes that the RO was instructed to, and did 
in a June 2001 letter, ask the veteran to identify all 
sources of recent treatment for bronchitis/COPD.  The veteran 
responded and identified the George Lanier Memorial Hospital 
and physicians at the Southern Medical Clinic.  Recent 
treatment records from both these sources have been 
associated with the claims file.  

The Board's March 1999 remand advised the veteran that 
failure to cooperate by reporting for examination might 
adversely affect his claim.  See 38 C.F.R. § 3.655 (2002).  
In August 2002, VA reexamined the veteran and found his lungs 
clear both on physical and radiological examination.  But the 
veteran failed to report for scheduled PFTs.  No argument has 
been presented that the veteran failed to receive notice of 
the PFTs.  The veteran has failed to show good cause for his 
failure to report and he has not at any time requested that 
the PFTs be rescheduled.  Veterans claiming benefits have an 
obligation to report for scheduled VA examinations and tests.  
The duty to assist is not a one-way street, and the veteran 
has not fulfilled his duty to cooperate in this matter.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2002); Engelke v. Gober, 10 
Vet. App. 396 (1997); Olson v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  In rating 
decisions and supplemental statements of the case (SSOCs) 
issued in September 1999 and November 2002, the RO 
readjudicated the issue addressed in this decision and denied 
service connection initially as not well grounded and later 
on the merits.  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's March 1999 and 
May 2001 remand instructions with regard to the issue 
addressed here.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board observes that the 
veteran receives disability benefits from the Social Security 
Administration (SSA) and normally VA would need to obtain 
such records.  However, in the absence of any active 
diagnosed pulmonary disability, the Board finds that there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim and that the service medical 
records, Army and private hospital records, non-VA treatment 
records and VA examination reports are adequate for 
determining whether service connection is warranted for 
bronchitis and COPD.

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination or PFTs for the issue 
discussed in this decision.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, rating decisions, Board remands, 
SSOCs been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  In a June 2001 letter, the veteran was asked for 
additional health care provider information and given 60 days 
to provide any additional comments or supporting information.  
Further, all of the relevant evidence has been considered.  
The veteran and his representative have presented additional 
argument.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development for the service-connection issue 
discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran has no current medical diagnosis of bronchitis 
and, although he was diagnosed with COPD, it was not active.  
Thus, he fails to satisfy the first element of a claim, that 
is, a current disability, and his claim for service 
connection fails.  Even assuming that the veteran has 
bronchitis or active COPD, there is no competent medical 
evidence linking the claimed bronchitis or COPD to service.  

Although the Board, in its March 1999 decision, denied 
service connection for residuals of asbestos as not well 
grounded, the veteran had several episodes of upper 
respiratory infections while on active duty.  In August 1987, 
he had a questionable lower respiratory tract infection and 
the impression was bronchitis.  A January 1996 VA general 
medical examination, only several months after his discharge 
from service, included a diagnosis of chronic bronchitis and 
a November 1997 VA general medical examination included a 
diagnosis of COPD.  At the time of the later examination, the 
veteran reported having taken medication for a respiratory 
disorder since 1994, during service.  Neither VA examiner 
indicated that they had reviewed the claims file nor offered 
an opinion linking bronchitis or COPD to service.

At an April 1999 VA examination, the veteran reported a cough 
with sputum production and no hemoptysis and shortness of 
breath when he walked up hills.  He stated that he used a 
Ventolin inhaler when needed but indicated that he had not 
been hospitalized for shortness of breath or bronchitis.  On 
examination, there was occasional wheezing of the right lung 
posteriorly.  Chest X-ray was normal.  The PFT report showed 
minimal diffusion defect - pulmonary vascular, which was the 
diagnosis.

Private medical records dated from April 1999 to December 
2001 show treatment for episodes of acute bronchitis in 
March, June and December of 2000; otherwise the records 
generally reveal that the veteran's lungs were clear.  They 
do not reflect a diagnosis of COPD.

The August 2002 VA respiratory examiner indicated that he had 
reviewed the claims file.  The veteran gave a history of 
exposure to asbestos in 1978, while in the Navy, and 
complained of shortness of breath on exertion.  He stated 
that he got a cough with mucoid expectorations but no 
hemoptysis or anorexia.  The veteran said he was not 
asthmatic.  He indicated that he used Proventil inhalers and 
that he was not treated with antibiotics for his breathing 
problem.  On examination, the veteran's chest was symmetrical 
and his lungs clear.  No cor pulmonale, RVH, pulmonary 
hypertension, or underlying restrictive diseases were noted.  
Chest X-rays revealed clear lungs and normal heart.  The 
diagnosis was COPD, not active.  The examiner opined that the 
veteran's chest X-ray was clear without any evidence of COPD 
and, consequently, he could not give an opinion on the 
etiology of COPD that was not active.

The only evidence the veteran has submitted that supports his 
claim is his own statements.  He, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claim must be denied.

As noted above, there is no medical evidence of record of a 
current diagnosis of an active pulmonary disorder, to include 
bronchitis or CODP, or medical evidence establishing a 
relationship between such claimed disorder and service.  The 
veteran offers only lay opinion as to diagnosis and nexus to 
service, which is insufficient for establishing a service 
connection claim, and, thus, the appeal must be denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease (COPD) with etiology other than 
asbestosis is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

